Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 27, 2005                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

  129342 & (14)(15)                                                                                     Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                       Justices

  v       	                                                          SC: 129342
                                                                     COA: 260448
                                                                     Saginaw CC: 02-021721-FH
  FERNANDO ANTHONY MARRERO, 

          Defendant-Appellant. 


  _________________________________________/

          On order of the Court, the application for leave to appeal the July 22, 2005 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to add issue is GRANTED. The motion to remand is DENIED.

        CAVANAGH, J., would grant leave to appeal.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 27, 2005                   _________________________________________
         s1219                                                                  Clerk